—Judgment, Supreme Court, New York County (Beatrice Shainswit, J.), entered August 11, 1993 which, awarded plaintiff $4,500,000 plus interest from June 18, 1993, costs and disbursements, unanimously reversed on the law, the facts and in the exercise of discretion, without costs and the matter is remanded to the Supreme Court for further proceedings.
The stipulation entered into by the parties in open court on May 18, 1993 was expressly conditioned on approval thereof by both the Attorney-General’s Office and the New York Convention Center Development Corporation’s Board of Directors. Pursuant to CPLR 2104 a stipulation of settlement *206entered into in "open court” and stenographically recorded is enforceable as a contract binding on all parties thereto and is governed by general contract principles for its interpretation and effect (State of New York v Warren Bros. Co., 190 AD2d 728, 730). Just "[a]s in a matter where parties seek enforcement of a contract, the court has the responsibility of effectuating the true intent of the parties” (Furgang v Epstein, 106 AD2d 609). Therefore, we find that the enforcement of the stipulation, absent the approvals upon which the stipulation was expressly conditioned, was improper. Concur — Rosenberger, J. P., Ross, Asch, Rubin and Williams, JJ.